DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

  With respect to claim 7, the prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein electrical power is provided to the transducers via switching circuitry, the switching circuitry comprising an output to each of the transducers, the current measurement device being provided at the input side of the switching circuitry, and wherein selectively activating a transducer comprises switching on the output of the switching circuitry which is connected to that transducer.”

With respect to claim 9, the prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the switching circuitry receives electrical power for operating the transducers, and comprises an output to each of the transducers, the current measurement device being provided at the input side of the switching circuitry, and wherein the switching circuitry selectively activates a transducer by switching on the output of the switching circuitry which is connected to that transducer.”



Claim 14 is allowed.

With respect to claim 14, the prior art fails to teach in combination with the rest of the limitations in the claim:  “a tower;
a nacelle disposed on the tower; a generator disposed in the nacelle;
a generator control system communicatively connected to the generator; a rotor mechanically coupled to the generator at a first end of the rotor; a plurality of blades coupled to a second end of the rotor; and a diagnostic apparatus for measuring transducer currents in the generator control system, the diagnostic apparatus comprising: --- the switching circuitry is further configured to selectively activate a second, different, set of one or more transducers in the group of transducers, whereupon the current measurement device takes a second measurement of the current through the group of transducers while the second set of transducers is activated.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (U.S. Publication No. 2010/0138060 A1) in view of Lu et al. (U.S. Publication No. 2015/0123676 A1).


With respect to claim 1, Gao et al. discloses a method of measuring transducer currents (para 0018, lines 1-17) in a wind turbine generator control system (see wind turbine control system 135 shown in Fig. 1), the method comprising:
selectively activating a set of one or more transducers in a group of transducers (a group of components to test for malfunction are pitch drive 140 and yaw drive 145 shown in Fig. 1); taking a first measurement of the current through the group of transducers (para 0020, data collection module 160 can include one or more sensors for providing information associated with one or more components of a wind turbine 105, such as pitch drive 140 and/or yaw drive 145 shown in Fig. 1; current sensors can be coupled to data collection module 160 and can measure the electrical current delivered to one or more components in wind turbine 105); selectively activating a different set of one or more transducers in the group of transducers (see para 0020, which discloses components to be tested can be either the pitch drive 140 or yaw drive 145 shown in Fig. 1; para 0020, lines 12-21); and
taking a second measurement of the current through the group of transducers (para 0020, lines 12-21; when one or more components such as pitch drive 140 or yaw drive 145 malfunction, an abnormal electrical load can result and can be measured by said current measurement sensors.  Data collection module 160 can be adapted to measure and record the abnormal electrical load and to provide abnormal electrical load information to data processing module).
     Gao discloses measurements of components but doesn’t specifically disclose measuring a transducer current.
Lu et al. discloses measuring transducer current (para 0020, lines 1-8).



               With respect to claim 2, the combination of Gao et al. and Lu et al. discloses a method according to claim 1, wherein each of the transducers is either a sensor or an actuator (see Lu et al. para 0020, lines 1-2; high sensitivity current transducers which are sensors 12 which are shown in Fig. 1).

      With respect to claim 3, the combination of Gao et al. and Lu et al. discloses a method according to claim 1, wherein a single current measurement device is connected to the group of transducers (see Lu et al. group of transducers which are sensors 12 shown in Fig. 1).

 With respect to claim 4, the combination of Gao et al. and Lu et al. discloses a method according to claim 3, comprising activating then deactivating each of the transducers in the group individually in turn so that only a single transducer is activated at a time (see Gao et al. the component 145 can be interrupted through activation of the circuit breaker stated in para 0031), and measuring the current across the group as each transducer is activated (see Gao et al. para 0035, lines 1-11).


With respect to claim 5, the combination of Gao et al. and Lu et al. discloses a method according to claim 3, comprising activating a selected transducer in the group while keeping previously activated transducers active (see Gao et al. the component 145 can be interrupted through activation of the circuit breaker stated in para 0031), and measuring a difference in the current measurement associated with activating the selected transducer (see Gao et al. para 0025, lines 1-7).

With respect to claim 6, the combination of Gao et al. and Lu et al. discloses a method according to claim 3, comprising deactivating a selected transducer in the group while keeping previously activated transducers active (see Gao et al. the component 145 can be interrupted through activation of the circuit breaker stated in para 0031), and measuring a difference in the current measurement associated with deactivating the selected transducer (see Gao et al. para 0025, lines 1-7).


With respect to claim 8, Gao et al. discloses a diagnostic apparatus for measuring transducer currents in a wind turbine generator control system, the apparatus comprising:
switching circuitry, for selectively activating and deactivating components in a group of transducers (see Gao et al. the component 145 can be interrupted through activation of the circuit breaker stated in para 0031); and
a current measurement device, for measuring the current through the group of components (see Gao et al. the component 145 can be interrupted through activation of the circuit breaker stated in para 0031); wherein the switching circuitry is configured to selectively activate a first set of one or more of the components in the group (see the component 145 can be interrupted through activation of the circuit breaker stated in para 0031), whereupon the current measurement device takes a first measurement of the current through the group of components while the first set of components is activated (see component 145 can be interrupted through activation of the circuit breaker stated in para 0031); and
(para 0020, lines 12-21; when one or more components such as pitch drive 140 or yaw drive 145 malfunction, an abnormal electrical load can result and can be measured by said current measurement sensors.  Data collection module 160 can be adapted to measure and record the abnormal electrical load and to provide abnormal electrical load information to data processing module).
Gao discloses measurements of components but doesn’t specifically disclose measuring a transducer current.
Lu et al. discloses measuring transducer current (para 0020, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gao to include measuring transducer current as taught by Lu et al. to predictably use since the electrical system can be controlled with a very small level of power electrical signals which can be easily attenuated or amplified to the signal.


With respect to claim 10, the combination of Gao et al. and Lu et al. discloses a diagnostic apparatus according to claim 8, wherein the current measurement device and the switching circuitry form a first sensor diagnostic group (see Gao et al. para 0020, lines 12-21; when one or more components such as pitch drive 140 or yaw drive 145 malfunction, an abnormal electrical load can result and can be measured by said current measurement sensors.  Data collection module 160 can be adapted to measure and record the abnormal electrical load and to provide abnormal electrical load information to data processing module), and wherein the apparatus further comprises one or (see Gao et al. para 0020, lines 12-21; when one or more components such as pitch drive 140 or yaw drive 145 malfunction, an abnormal electrical load can result and can be measured by said current measurement sensors.  Data collection module 160 can be adapted to measure and record the abnormal electrical load and to provide abnormal electrical load information to data processing module).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866